CONOVER, Judge,
dissenting.
I respectfully dissent.
While the time-honored right of parents to establish a home and raise their children is protected by the Fourteenth Amendment to the United States Constitution, parental rights may be terminated in situations where the child is in immediate danger of loging its life or where the child's emotional and physical development are threatened. In such cases, the trial court must subordinate the interests of the parent to those of the children involved. Pierce v. Society of Sisters, 268 U.S. 510, 533-35, 45 S.Ct. 571, 578, 69 L.Ed. 1070 (1925) Egly v. Blackford County DPW (1992), Ind., 592 N.E.2d 1232, 1234.
Although the terminology "dispositional decree" connotes a final disposition of the cause, this is not the nature of the hearing and ultimate order. This is but one of many steps in the continuing procedural scheme for the care and protection of children with the ultimate result of either returning them to their home or terminating the parental rights. Matter of Robinson (1989), Ind., 538 N.E.2d 1385, 1387. A dis-positional decree has the purpose of setting a program that will ultimately result in a final disposition of the cause. Id.
Within the six month period from the time of the dispositional decree until the welfare department files its termination petition with the court, the parent is given time in which to participate in the program set up by the welfare department designed to enable the parent to show he was willing and able to reassume the role of parent to the children. Id. The welfare department is to advise the parent it would move to terminate parental rights if the parent fails to comply with the participation program. Id.
Here, the welfare department has been involved with S.B.'s family for six years, beginning with the eldest daughter's birth in 1986. In September, 1988, the two children, a three year old girl and a five and one-half month old baby boy, were removed from S.B.'s home after the parents were arrested for sexually abusing the children. Both were placed in a foster home where they have remained. The father was charged and convicted of sexually abusing the children. The mother was charged with neglect for failing to protect them. These charges were later dismissed. At this time the Morgan County Department of Welfare filed a CHINS petition, later amended, and in August, 1989, the court held a hearing on the petition. The court issued its judgment in August 18, 1989, finding the children in need of services and ordered a predisposition report. On November 22, 1989, after holding a disposi-tional hearing, the court entered a disposition decree. Throughout this time the welfare department attempted to work with S.B. to resolve the children's plight.
On April 26, 1990, the welfare depart ment filed a petition to terminate S.B.'s parental rights. In the petition, the welfare department stated S.B. had failed to comply with the court's order to maintain employment and to establish a residence which met a minimum level of cleanliness and did not benefit from counseling because she refused to admit the children had been sexually abused. The court did not issue its order until two years later on April 80, 1992. During this time, the children remained in foster care. Also during these two years, S.B. was aware she was to continue to participate in a program set up by the welfare department to show she was willing and able to reassume the role of parent to the children or her parental rights would be terminated by the court. During this time, the trial court held three hearings with S.B. present and represented *409with counsel. At S.B.'s request the judge personally viewed the apartment to which she and her present husband had recently moved. After considering the evidence, the court found the welfare department had presented clear and convincing evidence supporting the termination of S.B.'s parental rights.
From April 26, 1990, until the court order on April 30, 1992, S.B. was aware her participation in the program set by the welfare department would determine if the court would terminate her parental rights. Under the facts of this case, from the time of the filing of the petition until the time the court entered its judgment two years later, the purpose to be accomplished during the six months period had been achieved. I, therefore, would affirm the trial court's judgment.